Exhibit 10.1

 

Employment Agreement

 

This Employment Agreement (the “Agreement”) dated as of May 9, 2008 and
effective June 16, 2008 (the “Effective Date”), is made by and between Hawaiian
Telcom Holdco, Inc. (together with any successor thereto, the “Company”) and
Eric K. Yeaman (the “Executive”).

 

RECITALS

 

A.                                   It is the desire of the Company to assure
itself of the services of the Executive by engaging the Executive to perform
services under the terms hereof.

 

B.                                     The Executive desires to provide services
to the Company on the terms herein provided.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:

 

1.     Certain Definitions.

 


(A)                                  “AFFILIATE” SHALL MEAN, WITH RESPECT TO ANY
PERSON, ANY OTHER PERSON DIRECTLY OR INDIRECTLY CONTROLLING, CONTROLLED BY, OR
UNDER COMMON CONTROL WITH, SUCH PERSON WHERE “CONTROL” SHALL HAVE THE MEANING
GIVEN SUCH TERM UNDER RULE 405 OF THE SECURITIES ACT.  FOR THE PURPOSE OF THE
PLAN AND AGREEMENT, AFFILIATES OF CARLYLE PARTNERS III, L.P., A DELAWARE LIMITED
PARTNERSHIP, SHALL INCLUDE ALL PERSONS DIRECTLY OR INDIRECTLY CONTROLLED BY TC
GROUP, LLC, A DELAWARE LIMITED LIABILITY COMPANY.


 


(B)                                 “ANNUAL BASE SALARY” SHALL HAVE THE MEANING
SET FORTH IN SECTION 3(A).


 


(C)                                  “BOARD” SHALL MEAN THE BOARD OF DIRECTORS
OF THE COMPANY.


 


(D)                                 THE COMPANY SHALL HAVE “CAUSE” TO TERMINATE
THE EXECUTIVE’S EMPLOYMENT HEREUNDER UPON:


 


(I)            THE EXECUTIVE’S FAILURE TO FOLLOW A LEGAL ORDER OF THE BOARD,
OTHER THAN ANY SUCH FAILURE RESULTING FROM THE EXECUTIVE’S DISABILITY, AND SUCH
FAILURE IS NOT REMEDIED WITHIN 30 DAYS AFTER RECEIPT OF WRITTEN NOTICE;


 


(II)           EXECUTIVE’S GROSS OR WILLFUL MISCONDUCT IN THE PERFORMANCE OF
DUTIES THAT CAUSES OR IS REASONABLY LIKELY TO CAUSE DAMAGE TO THE COMPANY;


 


(III)          EXECUTIVE’S CONVICTION OF A FELONY OR CRIME INVOLVING MATERIAL
DISHONESTY OR MORAL TURPITUDE;


 


(IV)          EXECUTIVE’S FRAUD OR PERSONAL DISHONESTY INVOLVING THE COMPANY’S
ASSETS; OR


 

--------------------------------------------------------------------------------



 


(V)                                 THE EXECUTIVE’S UNLAWFUL USE (INCLUDING
BEING UNDER THE INFLUENCE) OR POSSESSION OF ILLEGAL DRUGS ON THE COMPANY’S
PREMISES OR WHILE PERFORMING THE EXECUTIVE’S DUTIES AND RESPONSIBILITIES UNDER
THIS AGREEMENT.


 


(E)                                  “CHANGE IN CONTROL” SHALL MEAN A CHANGE IN
OWNERSHIP OR CONTROL OF THE COMPANY EFFECTED THROUGH A TRANSACTION OR SERIES OF
TRANSACTIONS (OTHER THAN AN OFFERING OF COMMON STOCK TO THE GENERAL PUBLIC
THROUGH A REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION) WHEREBY ANY “PERSON” OR RELATED “GROUP” OF “PERSONS” (AS SUCH TERMS
ARE USED IN SECTIONS 13(D) AND 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934
(THE “EXCHANGE ACT”)) (OTHER THAN THE COMPANY, ANY OF ITS SUBSIDIARIES, AN
EMPLOYEE BENEFIT PLAN MAINTAINED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, A
PRINCIPAL STOCKHOLDER , ANY AFFILIATE OF A PRINCIPAL STOCKHOLDER OR A “PERSON”
THAT, PRIOR TO SUCH TRANSACTION, DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED
BY, OR IS UNDER COMMON CONTROL WITH, THE COMPANY OR A PRINCIPAL STOCKHOLDER)
DIRECTLY OR INDIRECTLY ACQUIRES BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF
RULE 13D-3 UNDER THE EXCHANGE ACT) OF SECURITIES OF THE COMPANY POSSESSING MORE
THAN FIFTY PERCENT (50%) OF THE TOTAL COMBINED VOTING POWER OF THE COMPANY’S
SECURITIES OUTSTANDING IMMEDIATELY AFTER SUCH ACQUISITION; PROVIDED, THAT THE
TRANSACTION OR EVENT DESCRIBED IN THIS SUBSECTION CONSTITUTES A “CHANGE IN
CONTROL EVENT,” AS DEFINED IN TREASURY REGULATION §1.409A-3(I)(5).


 


(F)                                    “COMMON STOCK” SHALL MEAN THE COMMON
STOCK, PAR VALUE $0.01 PER SHARE, OF THE COMPANY.


 


(G)                                 “COMPANY” SHALL HAVE THE MEANING SET FORTH
IN THE PREAMBLE HERETO.


 


(H)                                 “COMPENSATION COMMITTEE” MEANS THE
COMPENSATION COMMITTEE OF THE BOARD.


 


(I)                                     “DATE OF TERMINATION” SHALL MEAN (I) IF
THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY HIS DEATH, THE DATE OF HIS DEATH; OR
(II) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED PURSUANT TO SECTION 4(A)(II) –
(VI) EITHER THE DATE INDICATED IN THE NOTICE OF TERMINATION OR THE DATE
SPECIFIED BY THE COMPANY PURSUANT TO SECTION 4(B), WHICHEVER IS EARLIER.


 


(J)                                     “DISABILITY” SHALL MEAN THE ABSENCE OF
THE EXECUTIVE FROM THE EXECUTIVE’S DUTIES TO THE COMPANY ON A FULL-TIME BASIS
FOR A TOTAL OF SIX MONTHS DURING ANY 12-MONTH PERIOD AS A RESULT OF INCAPACITY
DUE TO MENTAL OR PHYSICAL ILLNESS WHICH IS DETERMINED TO BE REASONABLY LIKELY TO
EXTEND BEYOND THE COMPLETION OF THE TERM AND WHICH DETERMINATION IS MADE BY A
PHYSICIAN SELECTED BY THE EXECUTIVE AND ACCEPTABLE TO THE COMPANY OR THE
COMPANY’S LEGAL REPRESENTATIVE (SUCH AGREEMENT AS TO ACCEPTABILITY NOT TO BE
WITHHELD UNREASONABLY).  A DISABILITY SHALL NOT BE “INCURRED” HEREUNDER UNTIL,
AT THE EARLIEST, THE LAST DAY OF THE SIXTH MONTH OF SUCH ABSENCE.


 


(K)                                  “EXECUTIVE” SHALL HAVE THE MEANING SET
FORTH IN THE PREAMBLE HERETO.


 


(L)                                     “EXECUTIVE BONUS PLAN” SHALL HAVE THE
MEANING SET FORTH IN SECTION 3(B).


 

2

--------------------------------------------------------------------------------


 


(M)                               “EXIT EVENT” SHALL MEAN ANY DISPOSITION OF
(A) A DEBT INTEREST IN THE COMPANY BY ANY OF THE PRINCIPAL STOCKHOLDERS, CARLYLE
PARTNERS IV, L.P. OR CARLYLE PARTNERS V, L.P. OR ANY OF THEIR RESPECTIVE
CO-INVESTMENT VEHICLES OR (B) AN EQUITY INTEREST IN THE COMPANY BY ANY OF THE
PRINCIPAL STOCKHOLDERS OR ANY OF THEIR AFFILIATES.


 


(N)                                 (I)            THE EXECUTIVE SHALL HAVE
“GOOD REASON” TO RESIGN HIS EMPLOYMENT DURING THE SIX MONTH PERIOD WHICH FOLLOWS
THE OCCURRENCE OF ANY OF THE FOLLOWING:


 

(A)          FAILURE OF THE COMPANY TO CONTINUE THE EXECUTIVE IN THE POSITION OF
PRESIDENT AND CHIEF EXECUTIVE OFFICER;

 

(B)           A MATERIAL DIMINUTION IN THE NATURE OR SCOPE OF THE EXECUTIVE’S
RESPONSIBILITIES, DUTIES OR AUTHORITY;

 

(C)           FAILURE OF THE PRINCIPAL STOCKHOLDERS TO SATISFY THEIR
REQUIREMENTS PURSUANT TO SECTION 2(C) OF THIS AGREEMENT;

 

(D)          THE COMPANY’S MATERIAL BREACH OF THIS AGREEMENT;

 

(E)           THE RELOCATION OF THE EXECUTIVE’S PRINCIPAL OFFICE, WITHOUT HIS
CONSENT, TO A LOCATION THAT IS IN EXCESS OF 100 MILES FROM HONOLULU, HAWAII; OR

 

(F)           FAILURE OF THE COMPANY TO MAKE ANY MATERIAL PAYMENT OR PROVIDE ANY
MATERIAL BENEFIT IN ACCORDANCE WITH THIS AGREEMENT.

 


(II)                                  THE EXECUTIVE MAY NOT RESIGN HIS
EMPLOYMENT FOR GOOD REASON UNLESS:


 

(A)          THE EXECUTIVE PROVIDED THE COMPANY WITH AT LEAST 30 DAYS PRIOR
WRITTEN NOTICE OF HIS INTENT TO RESIGN FOR GOOD REASON (WHICH NOTICE MUST BE
PROVIDED WITHIN 90 DAYS FOLLOWING THE OCCURRENCE OF THE EVENT(S) PURPORTED TO
CONSTITUTE GOOD REASON); AND

 

(B)           THE COMPANY HAS NOT REMEDIED THE ALLEGED VIOLATION(S) WITHIN THE
30-DAY PERIOD.

 


(O)                                 “QUALIFIED INITIAL PUBLIC OFFERING” SHALL
MEAN THE CONSUMMATION OF AN UNDERWRITTEN PUBLIC OFFERING OF COMMON STOCK
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933
(THE “SECURITIES ACT”) ON FORM S-1 (AS DEFINED IN THE SECURITIES ACT) OR ANY
COMPARABLE OR SUCCESSOR FORM OR FORMS WITH AGGREGATE GROSS PROCEEDS TO THE
COMPANY OF NOT LESS THAN $100 MILLION AND RESULTING IN THE LISTING OF THE COMMON
STOCK ON A NATIONAL SECURITIES EXCHANGE.  FOR THE AVOIDANCE OF DOUBT, THERE CAN
ONLY BE ONE QUALIFIED INITIAL PUBLIC OFFERING.


 


(P)                                 “INVENTIONS” SHALL HAVE THE MEANING SET
FORTH IN SECTION 8.


 

3

--------------------------------------------------------------------------------



 


(Q)                                 “NOTICE OF TERMINATION” SHALL HAVE THE
MEANING SET FORTH IN SECTION 4(B).


 


(R)                                    “PRINCIPAL STOCKHOLDER PROCEEDS” SHALL
HAVE THE MEANING SET FORTH IN SECTION 3(C).


 


(S)                                  “PRINCIPAL STOCKHOLDERS” SHALL MEAN CARLYLE
PARTNERS III, L.P. A DELAWARE LIMITED PARTNERSHIP AND ANY OF ITS RELATED
CO-INVESTMENT VEHICLES.


 


(T)                                    “TERM” SHALL HAVE THE MEANING SET FORTH
IN SECTION 2(B).


 

2.     Employment.


 


(A)                                  THE COMPANY SHALL EMPLOY THE EXECUTIVE AND
THE EXECUTIVE SHALL ENTER THE EMPLOY OF THE COMPANY, FOR THE PERIOD SET FORTH IN
SECTION 2(B), IN THE POSITION SET FORTH IN SECTION 2(C), AND UPON THE OTHER
TERMS AND CONDITIONS HEREIN PROVIDED.


 


(B)                                 THE INITIAL TERM OF EMPLOYMENT UNDER THIS
AGREEMENT (THE “INITIAL TERM”) SHALL BE FOR THE PERIOD BEGINNING ON THE
EFFECTIVE DATE OF THIS AGREEMENT AND ENDING ON THE FOURTH ANNIVERSARY THEREOF,
UNLESS EARLIER TERMINATED AS PROVIDED IN SECTION 4.  THE EMPLOYMENT TERM
HEREUNDER SHALL AUTOMATICALLY BE EXTENDED FOR SUCCESSIVE ONE-YEAR PERIODS
(“EXTENSION TERMS” AND, COLLECTIVELY WITH THE INITIAL TERM, THE “TERM”) UNLESS
EITHER PARTY GIVES NOTICE OF NON-EXTENSION TO THE OTHER NO LATER THAN 90 DAYS
PRIOR TO THE EXPIRATION OF THE THEN-APPLICABLE TERM.


 


(C)                                  POSITION AND DUTIES.


 


(I)            THE EXECUTIVE SHALL SERVE AS PRESIDENT AND CHIEF EXECUTIVE
OFFICER OF THE COMPANY AND THOSE SUBSIDIARIES OF THE COMPANY SET FORTH ON
EXHIBIT A HERETO AND SHALL HAVE THE AUTHORITIES DUTIES AND RESPONSIBILITIES
CUSTOMARILY COMMENSURATE WITH SUCH POSITION AND SUCH ADDITIONAL CUSTOMARY
RESPONSIBILITIES, DUTIES AND AUTHORITY, AS MAY FROM TIME TO TIME BE REASONABLY
ASSIGNED TO THE EXECUTIVE BY THE BOARD.  THE EXECUTIVE SHALL REPORT TO THE
BOARD.  THE EXECUTIVE SHALL DEVOTE HIS FULL WORKING TIME, ATTENTION AND EFFORTS
TO THE BUSINESS AND AFFAIRS OF THE COMPANY AND ITS SUBSIDIARIES.  THE EXECUTIVE
AGREES TO OBSERVE AND COMPLY WITH THE COMPANY’S RULES AND POLICIES AS ADOPTED BY
THE COMPANY FROM TIME TO TIME.  DURING THE TERM, IT SHALL NOT BE A VIOLATION OF
THIS AGREEMENT FOR THE EXECUTIVE TO (I) SERVE ON INDUSTRY TRADE, CIVIC OR
CHARITABLE BOARDS OR COMMITTEES; (II) DELIVER LECTURES OR FULFILL SPEAKING
ENGAGEMENTS; OR (III) MANAGE PERSONAL INVESTMENTS, AS LONG AS SUCH ACTIVITIES DO
NOT MATERIALLY INTERFERE WITH THE PERFORMANCE OF THE EXECUTIVE’S DUTIES AND
RESPONSIBILITIES TO THE COMPANY.  THE EXECUTIVE SHALL BE PERMITTED TO SERVE ON
FOR-PROFIT CORPORATE BOARDS OF DIRECTORS AND ADVISORY COMMITTEES IF APPROVED IN
ADVANCE BY THE BOARD, WHICH APPROVAL SHALL NOT UNREASONABLY BE WITHHELD.


 


(II)           AS OF THE EFFECTIVE DATE, THE PRINCIPAL STOCKHOLDERS SHALL CAUSE
THE EXECUTIVE TO BE APPOINTED OR ELECTED TO THE BOARD AND THE BOARDS OF
DIRECTORS OF THOSE SUBSIDIARIES OF THE COMPANY SET FORTH ON EXHIBIT A HERETO. 
DURING THE TERM, THE BOARD SHALL PROPOSE THE EXECUTIVE FOR RE-ELECTION TO THE
BOARD AND THE


 

4

--------------------------------------------------------------------------------



 


PRINCIPAL STOCKHOLDERS SHALL VOTE ALL OF THEIR SHARES OF COMMON STOCK IN FAVOR
OF SUCH RE-ELECTION.


 

3.     Compensation and Related Matters.


 


(A)                                  ANNUAL BASE SALARY.  DURING THE TERM, THE
EXECUTIVE SHALL RECEIVE A BASE SALARY AT A RATE OF $600,000 PER ANNUM, WHICH
SHALL BE PAID IN ACCORDANCE WITH THE CUSTOMARY PAYROLL PRACTICES OF THE COMPANY,
SUBJECT TO ANY INCREASE AS DETERMINED AT LEAST ANNUALLY BY THE COMPENSATION
COMMITTEE IN ITS SOLE DISCRETION (THE “ANNUAL BASE SALARY”).  ANNUAL BASE SALARY
MAY BE INCREASED, BUT NOT DECREASED, FROM TIME TO TIME BY THE BOARD.


 


(B)                                 ANNUAL PERFORMANCE BONUS.  DURING THE TERM,
THE EXECUTIVE WILL PARTICIPATE IN AN ANNUAL PERFORMANCE-BASED BONUS PLAN
(“EXECUTIVE BONUS PLAN”) ESTABLISHED BY THE COMPENSATION COMMITTEE AT A TARGET
LEVEL OF 100% OF THE EXECUTIVE’S ANNUAL BASE SALARY PAID IN THE APPLICABLE YEAR
(“TARGET LEVEL”), SUBJECT TO A MAXIMUM LEVEL OF 200% OF THE EXECUTIVE’S ANNUAL
BASE SALARY.  SUCH BONUS (THE “ANNUAL BONUS”) SHALL BE PAYABLE AT SUCH TIME AS
BONUSES ARE PAID TO OTHER SENIOR EXECUTIVE OFFICERS WHO PARTICIPATE THEREIN. 
THE ACTUAL AMOUNT, IF ANY, OF SUCH ANNUAL BONUS FOR EACH SUCH FISCAL YEAR SHALL
BE DETERMINED BASED UPON THE COMPANY’S ATTAINMENT OF REASONABLE PERFORMANCE
GOALS APPROVED BY THE BOARD IN ITS SOLE DISCRETION.  NOTWITHSTANDING THE
FOREGOING, THE ANNUAL BONUS WITH RESPECT TO THE FISCAL YEAR ENDING DECEMBER 31,
2008 SHALL BE CALCULATED AS THOUGH THE EXECUTIVE HAD BEEN EMPLOYED BY THE
COMPANY FOR THE FULL FISCAL YEAR 2008 AND SHALL BE A MINIMUM OF $450,000.  EACH
SUCH ANNUAL BONUS SHALL BE PAYABLE ON SUCH DATE AS IS DETERMINED BY THE BOARD
AFTER THE BOARD DETERMINES THAT THE PERFORMANCE GOALS HAVE BEEN MET; PROVIDED
THAT SUCH BONUS PAYMENT DATE SHALL BE NOT LATER THAN 90 DAYS FOLLOWING THE END
OF THE APPLICABLE FISCAL YEAR.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
SECTION 3(B), NO BONUS SHALL BE PAYABLE PURSUANT TO THIS SECTION 3(B) UNLESS THE
EXECUTIVE REMAINS CONTINUOUSLY EMPLOYED WITH THE COMPANY THROUGH THE APPLICABLE
BONUS PAYMENT DATE OR HIS EMPLOYMENT HAS BEEN TERMINATED AFTER THE CLOSE OF THE
APPLICABLE FISCAL YEAR PURSUANT TO SECTIONS 4(A)(I), (II), (IV) OR (V).


 


(C)                                  REALIZATION BONUS.


 


(I)            (A)          WITH RESPECT TO THE FIRST CHANGE IN CONTROL WHICH
CLOSES PRIOR TO THE CLOSING OF ANY QUALIFIED INITIAL PUBLIC OFFERING, EXECUTIVE
SHALL BE PAID A CASH BONUS (A “REALIZATION BONUS”) EQUAL TO THE PRODUCT OF
(1) 4.75% AND (2) THE VESTED PERCENTAGE AND (3) THE PRINCIPAL STOCKHOLDER
PROCEEDS WITH RESPECT THERETO.


 


                                (B)           WITH RESPECT TO EACH EXIT EVENT
WHICH FOLLOWS A CHANGE IN CONTROL BUT WHICH CLOSES PRIOR THE CLOSING OF A
QUALIFIED INITIAL PUBLIC OFFERING, EXECUTIVE SHALL BE PAID A REALIZATION BONUS
EQUAL TO THE PRODUCT OF (1) 4.75% AND (2) THE VESTED PERCENTAGE AND (3) THE
PRINCIPAL STOCKHOLDER PROCEEDS WITH RESPECT THERETO.


 

5

--------------------------------------------------------------------------------



 


              (C)           IF THE EXIT EVENT WHICH CONSTITUTES THE COMPLETE
DISPOSITION OF THE PRINCIPAL STOCKHOLDERS’ (OR ANY OF THEIR AFFILIATES’) EQUITY
AND DEBT INTEREST IN THE COMPANY (I) OCCURS PRIOR TO ANY QUALIFIED INITIAL
PUBLIC OFFERING AND (II) THE TOTAL OF THE REALIZATION BONUSES PAID TO THE
EXECUTIVE PURSUANT TO THAT AND ALL PRIOR EXIT EVENTS (THE “REALIZATION BONUS
TOTAL”) IS LESS THAN $5 MILLION, THEN WITH RESPECT TO SUCH EXIT EVENT, EXECUTIVE
SHALL BE PAID AN AMOUNT EQUAL TO THE POSITIVE EXCESS OF (X) THE PRODUCT OF THE
BONUS VESTED PERCENTAGE AND  $5 MILLION OVER (Y) THE REALIZATION BONUS TOTAL.
FOR THE AVOIDANCE OF DOUBT, NO REALIZATION BONUS WILL BE PAID WITH RESPECT TO
ANY CHANGE IN CONTROL OR OTHER EXIT EVENT WHICH FOLLOWS A QUALIFIED INITIAL
PUBLIC OFFERING.  IF THE EXECUTIVE REQUESTS, THE COMPANY WILL ARRANGE FOR A
THIRD PARTY GUARANTEE OF THE PAYMENT DESCRIBED IN THIS SECTION 3(C)(I)(C).


 


(II)           (X)            THE “VESTED PERCENTAGE” SHALL (A) INITIALLY BE
ZERO AND SHALL INCREASE BY 25% ON EACH OF THE FIRST FOUR ANNIVERSARIES OF THE
EFFECTIVE DATE ON WHICH EXECUTIVE REMAINS EMPLOYED HEREUNDER; (B) IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT CAUSE OR BY THE
EXECUTIVE FOR GOOD REASON, BE INCREASED BY ONE-HALF OF THE DIFFERENCE BETWEEN
THE OTHERWISE APPLICABLE VESTED PERCENTAGE AND 100%, AND (C) WITH RESPECT TO A
CHANGE IN CONTROL OR QUALIFIED INITIAL PUBLIC OFFERING, BE 100% IF THE EXECUTIVE
REMAINS EMPLOYED HEREUNDER ON THE DATE OF SUCH EVENT.


 

                                (y)           The “Bonus Vested Percentage”
shall (A) initially be zero, (B) be 100% if the Executive is employed hereunder
on the earliest of (1) the third anniversary of the Effective Date, (2) the Exit
Event which constitutes the complete disposition of the Principal Stockholders’
(or any of their Affiliates’) equity and debt interest in the Company, and
(3) any Change in Control or Qualified Initial Public Offering, and (C) be equal
to the Vested Percentage if, prior to the earliest to occur of the events
described in (B), the Executive’s employment is terminated by the Company
without Cause or by the Executive for Good Reason.

 


(III)          THE PRINCIPAL STOCKHOLDER PROCEEDS WITH RESPECT TO AN EXIT EVENT
WILL BE DETERMINED PURSUANT TO THE FOLLOWING RULES:


 


                                (A) THE PRINCIPAL STOCKHOLDER PROCEEDS WITH
RESPECT TO AN EXIT EVENT WHICH IS NOT A CHANGE IN CONTROL SHALL BE EQUAL TO THE
EXCESS OF (1) THE AGGREGATE FAIR MARKET VALUE OF ALL CONSIDERATION RECEIVED
(EXCLUDING ANY MANAGEMENT OR SIMILAR FEES, BUT INCLUDING ANY TRANSACTION
BONUSES) BY THE PRINCIPAL STOCKHOLDERS IN CONNECTION WITH AN EXIT EVENT AFTER
TAKING INTO ACCOUNT ALL POST CLOSING ADJUSTMENTS OVER (2) THE VALUE OF PAYMENTS
UNDER SECTIONS 3(C), AND (D) HEREOF (AND SIMILAR PROVISIONS OF AGREEMENTS WITH
OTHER SERVICE PROVIDERS TO THE COMPANY) MADE OR TO BE MADE WITH RESPECT TO SUCH
EXIT EVENT (TREATING THE SPREAD ON STOCK OPTIONS WHICH BECOME EXERCISABLE BY
REASON OF SUCH EXIT EVENT AS A “PAYMENT” HEREUNDER (CALCULATED ON THE DATE THE
OPTIONS FIRST BECAME EXERCISABLE)), PROVIDED, HOWEVER, THAT IF THE EXECUTIVE
TERMINATES EMPLOYMENT HEREUNDER PRIOR TO THE LAST EXIT EVENT, THE PRINCIPAL
STOCKHOLDER PROCEEDS WITH


 

6

--------------------------------------------------------------------------------



 


RESPECT TO ANY FUTURE EXIT EVENTS SHALL NOT BE HIGHER THAN THE AMOUNT DETERMINED
AS IF THE 100% OF THE COMPANY’S EQUITY WERE SOLD, AS OF THE DATE OF SUCH
TERMINATION, TO A THIRD PARTY IN AN ARM’S LENGTH TRANSACTION (THE “VALUE”).  IF
THE PARTIES CANNOT AGREE ON THE AMOUNT OF THE VALUE, THEN THE VALUE SHALL BE
DETERMINED BY APPRAISAL BASED ON THE FOLLOWING PROCEDURE (THE “VALUATION
PROCEDURE”): (1) THE VALUE SHALL BE DETERMINED IN GOOD FAITH BY THE BOARD IN ITS
SOLE DISCRETION; (2) IF THE EXECUTIVE DISAGREES WITH SUCH DETERMINATION BY THE
COMPANY, HE SHALL PROVIDE WRITTEN NOTICE OF SUCH DISAGREEMENT TO THE COMPANY
WITHIN 10 DAYS OF RECEIPT OF WRITTEN NOTICE OF THE COMPANY’S DETERMINATION;
(3) THE COMPANY SHALL ENGAGE AN INVESTMENT BANKING FIRM OR INDEPENDENT APPRAISER
MUTUALLY ACCEPTABLE TO THE COMPANY AND THE EXECUTIVE TO DETERMINE THE VALUE AND
THE DETERMINATION OF SUCH FIRM OR APPRAISER SHALL BE FINAL AND BINDING UPON THE
COMPANY AND THE EXECUTIVE AND SHALL NOT BE SUBJECT TO APPEAL OR ARBITRATION; AND
(4) THE COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE DETERMINATION MADE BY
THE INVESTMENT BANKING FIRM OR INDEPENDENT APPRAISER SHALL BE PAID BY THE
COMPANY; PROVIDED, HOWEVER, THAT IF THE VALUE AS DETERMINED BY THE INVESTMENT
BANKING FIRM OR INDEPENDENT APPRAISER IS NOT MORE THAN 10% HIGHER OR LOWER THAN
THE VALUE AS PREVIOUSLY DETERMINED BY THE COMPANY, THEN ALL SUCH COSTS AND
EXPENSES SHALL BE PAID BY THE EXECUTIVE.


 


                                (B) THE PRINCIPAL STOCKHOLDER PROCEEDS WITH
RESPECT TO THE FIRST CHANGE IN CONTROL SHALL BE THE SUM OF THE PRINCIPAL
STOCKHOLDER PROCEEDS WITH RESPECT TO THE EXIT EVENT WHICH IS SUCH CHANGE IN
CONTROL AND THE PRINCIPAL STOCKHOLDER PROCEEDS WITH RESPECT TO ANY PRIOR EXIT
EVENTS WHICH HAD NOT PREVIOUSLY BEEN TAKEN INTO ACCOUNT UNDER THIS
SECTION 3(C)(III)(B).


 

                (iv)          Payment of the Realization Bonus with respect to
the first Change in Control or any other Exit Event shall be made within 30 days
following (but in no event later than the last day of the calendar year in which
occurs) the first day upon which the calculation of the amount of the payment is
administratively practicable.

 


(D)                                 STOCK OPTION.        AS OF THE EFFECTIVE
DATE THE COMPANY SHALL GRANT THE EXECUTIVE AN OPTION (A “STOCK OPTION”) TO
PURCHASE 42,800 SHARES OF THE COMMON STOCK AT A PRICE OF $100.00 PER SHARE,
WHICH SHALL NOT BE LESS THAN THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK AS
OF THE DATE OF GRANT.  SUCH GRANT SHALL BE MADE PURSUANT TO THE STOCK OPTION
PLAN OF HAWAIIAN TELCOM HOLDCO, INC. AND A FORM OF STOCK OPTION GRANT AGREEMENT
CONTAINING THE COMPANY’S CUSTOMARY TERMS AND THE FOLLOWING TERMS:


 


(I)            THE STOCK OPTION SHALL ONLY BECOME EXERCISABLE IF A QUALIFIED
INITIAL PUBLIC OFFERING OCCURS PRIOR TO THE COMPLETE DISPOSITION OF THE
PRINCIPAL STOCKHOLDERS’ (AND ANY OF THEIR AFFILIATES’) EQUITY AND DEBT INTEREST
IN THE COMPANY. UPON SUCH QUALIFIED INITIAL PUBLIC OFFERING, THE STOCK OPTION
SHALL BECOME EXERCISABLE WITH RESPECT TO THE LESSER OF (A) THE TOTAL NUMBER OF
SHARES OF COMMON STOCK COVERED BY SUCH OPTION AND (B) THE NUMBER OF SHARES OF
COMMON STOCK EQUAL TO THE RATIO OF (1) THE GREATER OF (X) 4.75% OF THE VESTED
PERCENTAGE OF


 

7

--------------------------------------------------------------------------------



 


THE DEEMED PROCEEDS AND (Y) THE POSITIVE EXCESS OF (XX) THE PRODUCT OF  THE
BONUS VESTED PERCENTAGE AND $5 MILLION OVER (YY) THE TOTAL OF ALL REALIZATION
BONUSES PAID TO EXECUTIVE  TO (2) THE POSITIVE EXCESS OF (X) THE INITIAL GROSS
PUBLIC OFFERING PRICE (I.E. WITHOUT REDUCTION FOR UNDERWRITING DISCOUNTS OR
COMMISSIONS OR ANY OTHER REDUCTION) OVER (Y) $100.00; WHERE “DEEMED PROCEEDS”
ARE EQUAL TO THE PRINCIPAL STOCKHOLDER PROCEEDS THAT WOULD HAVE OBTAINED HAD
100% OF THE EQUITY HAD BEEN SOLD IN A CHANGE IN CONTROL TRANSACTION AT THE PRICE
DERIVED FROM THE INITIAL GROSS PUBLIC OFFERING PRICE, PROVIDED, HOWEVER, THAT IF
THE EXECUTIVE’S EMPLOYMENT IS TERMINATED HEREUNDER PRIOR TO A QUALIFIED INITIAL
PUBLIC OFFERING, THE DEEMED PROCEEDS WITH RESPECT TO THE QUALIFIED INITIAL
PUBLIC OFFERING SHALL NOT BE HIGHER THAN THE AMOUNT DETERMINED AS IF THE
QUALIFIED INITIAL PUBLIC OFFERING CLOSED AS OF THE DATE OF SUCH TERMINATION.  IF
THE PARTIES CANNOT AGREE ON THIS AMOUNT THEN IT SHALL BE DETERMINED BY THE
VALUATION PROCEDURE DESCRIBED IN SECTION 3(C)(I)(A).


 


(II)           THE STOCK OPTION SHALL CEASE TO BE EXERCISABLE IN ANY RESPECT ON
THE TENTH ANNIVERSARY OF THE EFFECTIVE DATE AND, FOR THE AVOIDANCE OF DOUBT,
SHALL ALSO CEASE TO BE EXERCISABLE ON THE CLOSING OF ANY QUALIFIED INITIAL
PUBLIC OFFERING EXCEPT TO THE EXTENT DESCRIBED IN SUBSECTION (D)(II).


 


(III)          EXAMPLE: ASSUME A QUALIFIED INITIAL PUBLIC OFFERING WITH A GROSS
OFFERING PRICE OF $11.00 PER SHARE (FOLLOWING A 100 TO 1 STOCK SPLIT) WHICH
PRODUCES DEEMED PROCEEDS OF $400 MILLION. ASSUME FURTHER THAT THE TOTAL OF PRIOR
REALIZATION BONUSES IS $2 MILLION AND THAT THE VESTED PERCENTAGE IS 100%. THE
OPTION WILL BECOME EXERCISABLE WITH RESPECT TO THE NUMBER OF SHARES OF COMMON
STOCK EQUAL TO THE RATIO OF (A) THE GREATER OF (1) $19 MILLION [4.75% OF $400
MILLION] AND (2) $3 MILLION [THE EXCESS OF $5 MILLION OVER $2 MILLION] TO
(B) $10.00 [THE EXCESS OF $11.00 OVER $1.00] , OR 1.9 MILLION SHARES OF COMMON
STOCK [ASSUMING THAT THIS NUMBER IS LESS THAN THE TOTAL NUMBER OF SHARES OF
COMMON STOCK COVERED BY THE OPTION]. THE OPTION WILL THEREUPON BE FORFEITED WITH
RESPECT TO ANY OTHER SHARES OF COMMON STOCK.


 


(E)                                  BENEFITS.  THE EXECUTIVE SHALL BE ENTITLED
TO PARTICIPATE IN ALL EMPLOYEE BENEFIT PLANS, PROGRAMS AND ARRANGEMENTS OF THE
COMPANY WHICH ARE APPLICABLE TO THE SENIOR OFFICERS OF THE COMPANY AT A LEVEL
COMMENSURATE WITH THE EXECUTIVE’S POSITION, INCLUDING WITHOUT LIMITATION HEALTH
INSURANCE AND RETIREMENT PROGRAMS.


 


(F)                                    EXPENSES.  DURING THE TERM, THE COMPANY
SHALL REIMBURSE THE EXECUTIVE FOR ALL REASONABLE TRAVEL AND OTHER BUSINESS
EXPENSES INCURRED BY HIM IN THE PERFORMANCE OF HIS DUTIES TO THE COMPANY IN
ACCORDANCE WITH THE COMPANY’S EXPENSE REIMBURSEMENT POLICY.


 


(G)                                 VACATION.  DURING THE TERM, THE EXECUTIVE
SHALL BE ENTITLED TO FIVE WEEKS PAID VACATION EACH CALENDAR YEAR.  ANY VACATION
SHALL BE TAKEN AT THE REASONABLE AND MUTUAL CONVENIENCE OF THE COMPANY AND THE
EXECUTIVE.  PAID VACATION FOR A CALENDAR YEAR THAT HAS NOT BEEN TAKEN BY
EXECUTIVE DURING SUCH CALENDAR YEAR SHALL CARRY OVER TO ANY SUBSEQUENT PERIOD UP
TO A MAXIMUM ACCUMULATED TEN WEEKS.


 

8

--------------------------------------------------------------------------------



 

4.     Termination.

 

The Executive’s employment hereunder may be terminated by the Board or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances:

 


(A)                                  CIRCUMSTANCES.


 


(I)                                     DEATH.  THE EXECUTIVE’S EMPLOYMENT
HEREUNDER SHALL TERMINATE UPON HIS DEATH.


 


(II)                                  DISABILITY.  IF THE EXECUTIVE HAS INCURRED
A DISABILITY, THE BOARD MAY GIVE THE EXECUTIVE WRITTEN NOTICE OF ITS INTENTION
TO TERMINATE THE EXECUTIVE’S EMPLOYMENT.  IN THAT EVENT, THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY SHALL TERMINATE EFFECTIVE ON THE 30TH DAY AFTER
RECEIPT OF SUCH NOTICE BY THE EXECUTIVE, PROVIDED THAT WITHIN THE 30 DAYS AFTER
SUCH RECEIPT, THE EXECUTIVE SHALL NOT HAVE RETURNED TO FULL-TIME PERFORMANCE OF
HIS DUTIES.


 


(III)                               TERMINATION FOR CAUSE.  THE BOARD MAY
TERMINATE THE EXECUTIVE’S EMPLOYMENT FOR CAUSE.


 


(IV)                              TERMINATION WITHOUT CAUSE.  THE BOARD MAY
TERMINATE THE EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE.


 


(V)                                 RESIGNATION FOR GOOD REASON.  THE EXECUTIVE
MAY RESIGN HIS EMPLOYMENT FOR GOOD REASON.


 


(VI)                              RESIGNATION WITHOUT GOOD REASON.  THE
EXECUTIVE MAY RESIGN HIS EMPLOYMENT WITHOUT GOOD REASON.


 


(B)                                 NOTICE OF TERMINATION.  ANY TERMINATION OF
THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR BY THE EXECUTIVE UNDER THIS
SECTION 4 (OTHER THAN TERMINATION PURSUANT TO PARAGRAPH (A)(I)) SHALL BE
COMMUNICATED BY A WRITTEN NOTICE TO THE OTHER PARTY HERETO INDICATING THE
SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON, SETTING FORTH IN
REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION SO INDICATED, AND
SPECIFYING A DATE OF TERMINATION WHICH, IF SUBMITTED BY THE EXECUTIVE, SHALL BE
AT LEAST 30 DAYS FOLLOWING THE DATE OF SUCH NOTICE (A “NOTICE OF TERMINATION”)
PROVIDED, HOWEVER, THAT THE COMPANY MAY, IN ITS SOLE DISCRETION, CHANGE THE DATE
OF TERMINATION TO ANY DATE FOLLOWING THE COMPANY’S RECEIPT OF THE NOTICE OF
TERMINATION.  A NOTICE OF TERMINATION SUBMITTED BY THE COMPANY MAY PROVIDE FOR A
DATE OF TERMINATION ON THE DATE THE EXECUTIVE RECEIVES THE NOTICE OF
TERMINATION, OR ANY DATE THEREAFTER ELECTED BY THE COMPANY IN ITS SOLE
DISCRETION.  THE FAILURE BY THE EXECUTIVE OR THE COMPANY TO SET FORTH IN THE
NOTICE OF TERMINATION ANY FACT OR CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF
CAUSE OR GOOD REASON SHALL NOT WAIVE ANY RIGHT OF THE EXECUTIVE OR THE COMPANY
HEREUNDER OR PRECLUDE THE EXECUTIVE OR THE COMPANY FROM ASSERTING


 

9

--------------------------------------------------------------------------------



 


SUCH FACT OR CIRCUMSTANCE IN ENFORCING THE EXECUTIVE’S OR THE COMPANY’S RIGHTS
HEREUNDER.

 


(C)                                  COMPANY OBLIGATIONS UPON TERMINATION. 
SUBJECT TO SECTION 5, UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT, THE
EXECUTIVE (OR THE EXECUTIVE’S ESTATE) SHALL BE ENTITLED TO RECEIVE A LUMP SUM
EQUAL TO THE EXECUTIVE’S ANNUAL BASE SALARY THROUGH THE DATE OF TERMINATION NOT
THERETOFORE PAID, ANY BONUS IF DECLARED OR EARNED BUT NOT YET PAID FOR A
COMPLETED FISCAL YEAR, ANY EXPENSES OWED TO THE EXECUTIVE, ANY ACCRUED VACATION
PAY OWED TO THE EXECUTIVE, AND ANY AMOUNT ARISING FROM THE EXECUTIVE’S
PARTICIPATION IN, OR BENEFITS UNDER ANY EMPLOYEE BENEFIT PLANS, PROGRAMS OR
ARRANGEMENTS, WHICH AMOUNTS SHALL BE PAYABLE IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF SUCH EMPLOYEE BENEFIT PLANS, PROGRAMS OR ARRANGEMENTS.


 

5.     Severance Payments.


 


(A)                                  TERMINATION DUE TO DEATH, DISABILITY, FOR
CAUSE OR RESIGNATION WITHOUT GOOD REASON.  IF THE EXECUTIVE’S EMPLOYMENT SHALL
TERMINATE PURSUANT TO SECTIONS 4(A)(I), (II), (III) OR (VI), THE EXECUTIVE SHALL
NOT BE ENTITLED TO ANY SEVERANCE PAYMENT OR BENEFITS (OTHER THAN AS EXPRESSLY
PROVIDED FOR HEREIN OR UNDER ANY BENEFIT PLAN).


 


(B)                                 TERMINATION WITHOUT CAUSE OR RESIGNATION FOR
GOOD REASON .  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY
WITHOUT CAUSE PURSUANT TO SECTION 4(A)(IV) OR THE EXECUTIVE RESIGNS HIS
EMPLOYMENT FOR GOOD REASON PURSUANT TO SECTION 4(A)(V), THE COMPANY SHALL, SO
LONG AS EXECUTIVE EXECUTES AND DOES NOT REVOKE A GENERAL RELEASE IN THE
COMPANY’S CUSTOMARY FORM (THE “RELEASE”), PAY THE EXECUTIVE A LUMP-SUM AMOUNT
EQUAL TO THREE TIMES THE SUM OF THE EXECUTIVE’S ANNUAL BASE SALARY AND HIS
TARGET LEVEL ANNUAL BONUS. ADDITIONALLY, IF THE EXECUTIVE IS EMPLOYED ON THE
LAST DAY OF THE FISCAL YEAR AND HIS EMPLOYMENT IS TERMINATED BY THE COMPANY
WITHOUT CAUSE PURSUANT TO SECTION 4(A)(IV) OR THE EXECUTIVE RESIGNS HIS
EMPLOYMENT FOR GOOD REASON PURSUANT TO SECTION 4(A)(V) FOLLOWING SUCH DATE BUT
BEFORE THE DATE OF PAYMENT OF THE ANNUAL BONUS AND THE EXECUTIVE HAS NOT YET
BEEN PAID HIS ANNUAL BONUS, SUCH LUMP SUM AMOUNT DESCRIBED IN THE PRECEDING
SENTENCE SHALL ALSO INCLUDE HIS EARNED BUT NOT YET PAID ANNUAL BONUS. THE
PAYMENTS DESCRIBED IN THIS SECTION 5(B) WILL BE MADE WITHIN 30 DAYS FOLLOWING
THE DATE OF TERMINATION, BUT FOLLOWING THE EXPIRATION OF EXECUTIVE’S PERIOD TO
REVOKE THE RELEASE.


 


(C)                                  NOTWITHSTANDING ANY PROVISION TO THE
CONTRARY IN THIS AGREEMENT: (I) NO AMOUNT SHALL BE PAYABLE PURSUANT TO
SECTION 5(B) UNLESS THE EXECUTIVE’S TERMINATION OF EMPLOYMENT CONSTITUTES A
“SEPARATION FROM SERVICE” WITHIN THE MEANING OF SECTION 1.409A-1(H) OF THE
DEPARTMENT OF TREASURY REGULATIONS.  IF THE EXECUTIVE IS DEEMED AT THE TIME OF
HIS SEPARATION FROM SERVICE TO BE A “SPECIFIED EMPLOYEE” FOR PURPOSES OF
SECTION 409A(A)(2)(B)(I) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), TO THE EXTENT DELAYED COMMENCEMENT OF ANY PORTION OF THE TERMINATION
BENEFITS TO WHICH EXECUTIVE IS ENTITLED UNDER THIS AGREEMENT IS


 

10

--------------------------------------------------------------------------------



 


REQUIRED IN ORDER TO AVOID A PROHIBITED DISTRIBUTION UNDER
SECTION 409A(A)(2)(B)(I) OF THE CODE, SUCH PORTION OF EXECUTIVE’S TERMINATION
BENEFITS SHALL NOT BE PROVIDED TO EXECUTIVE PRIOR TO THE EARLIER OF (I) THE
EXPIRATION OF THE SIX-MONTH PERIOD MEASURED FROM THE DATE OF THE EXECUTIVE’S
“SEPARATION FROM SERVICE” WITH THE COMPANY (AS SUCH TERM IS DEFINED IN THE
TREASURY REGULATIONS ISSUED UNDER SECTION 409A OF THE CODE) OR (II) THE DATE OF
EXECUTIVE’S DEATH.  UPON THE EARLIER OF SUCH DATES, ALL PAYMENTS DEFERRED
PURSUANT TO THIS SECTION 5(C) SHALL BE PAID IN A LUMP SUM TO THE EXECUTIVE
(TOGETHER WITH INTEREST FOR THE PERIOD SUCH PAYMENTS ARE DEFERRED PURSUANT TO
THIS SECTION 5(C), WITH SUCH INTEREST TO ACCRUE AT THE PRIME RATE IN EFFECT AT
CITIBANK, N.A. AT THE TIME OF THE SEPARATION FROM SERVICE), AND ANY REMAINING
PAYMENTS DUE UNDER THE AGREEMENT SHALL BE PAID AS OTHERWISE PROVIDED HEREIN. 
THE DETERMINATION OF WHETHER THE EXECUTIVE IS A “SPECIFIED EMPLOYEE” FOR
PURPOSES OF SECTION 409A(A)(2)(B)(I) OF THE CODE AS OF THE TIME OF HIS
SEPARATION FROM SERVICE SHALL MADE BY THE COMPANY IN ACCORDANCE WITH THE TERMS
OF SECTION 409A OF THE CODE AND APPLICABLE GUIDANCE THEREUNDER (INCLUDING
WITHOUT LIMITATION TREASURY REGULATION SECTION 1.409A-1(I) AND ANY SUCCESSOR
PROVISION THERETO).


 


(D)                                 SURVIVAL.  THE EXPIRATION OR TERMINATION OF
THE TERM SHALL NOT IMPAIR THE RIGHTS OR OBLIGATIONS OF ANY PARTY HERETO, WHICH
SHALL HAVE ACCRUED PRIOR TO SUCH EXPIRATION OR TERMINATION.


 


(E)                                  MITIGATION.  THE EXECUTIVE SHALL HAVE NO
DUTY TO MITIGATE THE AMOUNT OF ANY PAYMENT PROVIDED FOR HEREUNDER BY SEEKING
OTHER EMPLOYMENT, AND ANY INCOME EARNED BY THE EXECUTIVE FROM OTHER EMPLOYMENT
OR SELF-EMPLOYMENT SHALL NOT BE OFFSET AGAINST ANY OBLIGATIONS OF THE COMPANY TO
THE EXECUTIVE HEREUNDER.


 

6.     Competition.


 


(A)                                  THE EXECUTIVE SHALL NOT, AT ANY TIME DURING
THE TERM OR DURING THE 24-MONTH PERIOD FOLLOWING THE LATER OF THE EXPIRATION OF
THE TERM OR THE DATE OF TERMINATION DIRECTLY OR INDIRECTLY ENGAGE IN, HAVE ANY
EQUITY INTEREST IN, OR MANAGE OR OPERATE ANY PERSON, FIRM, CORPORATION,
PARTNERSHIP OR BUSINESS (WHETHER AS DIRECTOR, OFFICER, EMPLOYEE, AGENT,
REPRESENTATIVE, PARTNER, SECURITY HOLDER, CONSULTANT OR OTHERWISE) THAT ENGAGES
IN ANY BUSINESS WHICH COMPETES WITH ANY BUSINESS OF THE COMPANY OR ANY ENTITY
OWNED BY THE COMPANY WHOSE FINANCIAL RESULTS ARE MATERIAL TO THE COMPANY
ANYWHERE IN THE UNITED STATES PROVIDED, HOWEVER, THAT THE EXECUTIVE SHALL BE
PERMITTED TO ACQUIRE A PASSIVE STOCK OR EQUITY INTEREST IN SUCH A BUSINESS
PROVIDED THE STOCK OR OTHER EQUITY INTEREST ACQUIRED IS NOT MORE THAN FIVE
PERCENT (5%) OF THE OUTSTANDING INTEREST IN SUCH BUSINESS.  NOTHING HEREIN SHALL
PREVENT THE EXECUTIVE FROM ENGAGING IN ANY ACTIVITY WITH, OR HOLDING ANY
FINANCIAL INTEREST IN, A NON-COMPETITIVE DIVISION, SUBSIDIARY OR AFFILIATE OF AN
ENTITY ENGAGED IN A BUSINESS THAT COMPETES WITH THE COMPANY.


 


(B)                                 DURING THE TERM AND DURING THE TERM SET
FORTH IN SECTION 6(A), THE EXECUTIVE WILL NOT, EXCEPT IN THE PERFORMANCE OF HIS
DUTIES FOR THE COMPANY, AND WILL NOT KNOWINGLY PERMIT ANY OF HIS AFFILIATES TO,
DIRECTLY OR INDIRECTLY, RECRUIT OR


 

11

--------------------------------------------------------------------------------


 

otherwise solicit or induce any non-clerical employee, customer, subscriber or
supplier of the Company to terminate its employment or arrangement with the
Company, otherwise change its relationship with the Company, or establish any
relationship with the Executive or any of his affiliates for any business
purpose that is prohibited by subsection (a) above.  Nothing herein shall
prevent the Executive from serving as a reference.

 


(C)                                  IN THE EVENT THE TERMS OF THIS SECTION 6
SHALL BE DETERMINED BY ANY COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE
BY REASON OF ITS EXTENDING FOR TOO GREAT A PERIOD OF TIME OR OVER TOO GREAT A
GEOGRAPHICAL AREA OR BY REASON OF ITS BEING TOO EXTENSIVE IN ANY OTHER RESPECT,
IT WILL BE INTERPRETED TO EXTEND ONLY OVER THE MAXIMUM PERIOD OF TIME FOR WHICH
IT MAY BE ENFORCEABLE, OVER THE MAXIMUM GEOGRAPHICAL AREA AS TO WHICH IT MAY BE
ENFORCEABLE, OR TO THE MAXIMUM EXTENT IN ALL OTHER RESPECTS AS TO WHICH IT MAY
BE ENFORCEABLE, ALL AS DETERMINED BY SUCH COURT IN SUCH ACTION.


 


(D)                                 AS USED IN THIS SECTION 6, THE TERM
“COMPANY” SHALL INCLUDE THE COMPANY, ITS PARENT AND ANY OF ITS DIRECT OR
INDIRECT SUBSIDIARIES WHOSE FINANCIAL RESULTS ARE MATERIAL TO THE COMPANY.


 

7.     Nondisclosure of Proprietary Information.

 


(A)                                  EXCEPT AS REQUIRED IN THE FAITHFUL
PERFORMANCE OF THE EXECUTIVE’S DUTIES HEREUNDER OR PURSUANT TO SECTION 7(C), THE
EXECUTIVE SHALL, IN PERPETUITY, MAINTAIN IN CONFIDENCE AND SHALL NOT DIRECTLY,
INDIRECTLY OR OTHERWISE, USE, DISSEMINATE, DISCLOSE OR PUBLISH, OR USE FOR HIS
BENEFIT OR THE BENEFIT OF ANY PERSON, FIRM, CORPORATION OR OTHER ENTITY ANY
CONFIDENTIAL OR PROPRIETARY INFORMATION OR TRADE SECRETS OF OR RELATING TO THE
COMPANY, INCLUDING, WITHOUT LIMITATION, INFORMATION WITH RESPECT TO THE
COMPANY’S OPERATIONS, PROCESSES, PRODUCTS, INVENTIONS, BUSINESS PRACTICES,
FINANCES, PRINCIPALS, VENDORS, SUPPLIERS, CUSTOMERS, POTENTIAL CUSTOMERS,
MARKETING METHODS, COSTS, PRICES, CONTRACTUAL RELATIONSHIPS, REGULATORY STATUS,
COMPENSATION PAID TO EMPLOYEES OR OTHER TERMS OF EMPLOYMENT, OR DELIVER TO ANY
PERSON, FIRM, CORPORATION OR OTHER ENTITY ANY DOCUMENT, RECORD, NOTEBOOK,
COMPUTER PROGRAM OR SIMILAR REPOSITORY OF OR CONTAINING ANY SUCH CONFIDENTIAL OR
PROPRIETARY INFORMATION OR TRADE SECRETS.  THE PARTIES HEREBY STIPULATE AND
AGREE THAT AS BETWEEN THEM THE FOREGOING MATTERS ARE IMPORTANT, MATERIAL AND
CONFIDENTIAL PROPRIETARY INFORMATION AND TRADE SECRETS AND AFFECT THE SUCCESSFUL
CONDUCT OF THE BUSINESSES OF THE COMPANY (AND ANY SUCCESSOR OR ASSIGNEE OF THE
COMPANY).


 


(B)                                 UPON TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY FOR ANY REASON, THE EXECUTIVE WILL PROMPTLY DELIVER
TO THE COMPANY ALL CORRESPONDENCE, DRAWINGS, MANUALS, LETTERS, NOTES, NOTEBOOKS,
REPORTS, PROGRAMS, PLANS, PROPOSALS, FINANCIAL DOCUMENTS, OR ANY OTHER DOCUMENTS
CONCERNING THE COMPANY’S CUSTOMERS, BUSINESS PLANS, MARKETING STRATEGIES,
PRODUCTS OR PROCESSES THAT ARE IN HIS POSSESSION, CUSTODY OR CONTROL. THE
EXECUTIVE SHALL BE PERMITTED TO RETAIN HIS ROLODEX (AND SIMILAR ADDRESS AND
TELEPHONE DIRECTORIES).

 

12

--------------------------------------------------------------------------------


 


(C)                                  THE EXECUTIVE MAY RESPOND TO A LAWFUL AND
VALID SUBPOENA OR OTHER LEGAL PROCESS BUT SHALL: (I) GIVE THE COMPANY THE
EARLIEST REASONABLY POSSIBLE NOTICE THEREOF, (II) AS MUCH REASONABLY IN ADVANCE
OF THE RETURN DATE AS POSSIBLE, MAKE AVAILABLE TO THE COMPANY AND ITS COUNSEL
THE DOCUMENTS AND OTHER INFORMATION SOUGHT, AND (III) REASONABLY ASSIST (THE
“ASSISTANCE”) SUCH COUNSEL IN RESISTING OR OTHERWISE RESPONDING TO SUCH
PROCESS.  THE COMPANY SHALL REIMBURSE THE EXECUTIVE FOR ALL REASONABLE EXPENSES
HE INCURS IN PROVIDING SUCH ASSISTANCE.  NOTWITHSTANDING SECTION 7(A), THE
EXECUTIVE MAY USE OR DISCLOSE INFORMATION THAT IS PUBLIC KNOWLEDGE.


 


(D)                                 AS USED IN THIS SECTION 7, THE TERM
“COMPANY” SHALL INCLUDE THE COMPANY, ITS PARENT AND ANY OF ITS DIRECT OR
INDIRECT SUBSIDIARIES.


 

8.     Inventions.

 

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) directly related to the Company’s
business, whether or not patentable, copyrightable, registrable as a trademark,
or reduced to writing, that the Executive may discover, invent or originate
during the Term, either alone or with others and whether or not during working
hours or by the use of the facilities of the Company (“Inventions”), shall be
the exclusive property of the Company. The Executive shall promptly disclose all
Inventions to the Company, shall execute at the request of the Company any
assignments or other documents the Company may deem necessary to protect or
perfect its rights therein, and shall assist the Company, at the Company’s
expense, in obtaining, defending and enforcing the Company’s rights therein. The
Executive hereby appoints the Company as his attorney-in-fact to execute on his
behalf any assignments or other documents deemed necessary by the Company to
protect or perfect its rights to any Inventions.

 

9.     Non-Disparagement.

 

The Executive agrees not to disparage the Company, any of its products or
practices, or any of its directors, officers, agents, representatives,
stockholders or affiliates, either orally or in writing, at any time.  The
Company agrees to instruct its executives and the members of its Board not to
disparage the Executive, either orally or in writing, at any time. The foregoing
provisions of this paragraph 9 shall not preclude any party from giving truthful
testimony in any proceeding or otherwise complying with applicable law.

 

10.  Injunctive Relief.

 

It is recognized and acknowledged by the Executive that a breach of the
covenants contained in Sections 6, 7, 8 and 9 will cause irreparable damage to
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate.  Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in Sections 6, 7, 8 and 9, in addition to any
other remedy which may be available at law or in equity, the Company will be
entitled to specific performance and injunctive relief.

 

13

--------------------------------------------------------------------------------


 

11.  Assignment and Successors.

 

The Company may assign its rights and obligations under this Agreement to any
entity, including any successor to all or substantially all the assets of the
Company, by merger or otherwise, and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
affiliates, provided said successor entity assumes all of the obligations of the
Company hereunder.  The Executive may not assign his rights or obligations under
this Agreement to any individual or entity, except his estate upon his death. 
This Agreement shall be binding upon and inure to the benefit of the Company,
the Executive and their respective successors, assigns, personnel and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable.

 

12.  Governing Law.

 

This Agreement shall be governed, construed, interpreted and enforced in
accordance with the substantive laws of the state of New York, without reference
to the principles of conflicts of law of New York or any other jurisdiction, and
where applicable, the laws of the United States.

 

13.  Notices.

 

Any notice, request, claim, demand, document and other communication hereunder
to any party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and delivered personally or sent by telex, telecopy, overnight
courier service or certified or registered mail, postage prepaid, as follows:

 


(A)


IF TO THE COMPANY:


 


 

 

The Carlyle Group

 

1001 Pennsylvania Avenue, N.W.

 

Suite 200

 

Washington, D.C. 20004

 

Fax: (202) 347-1692

 

Attn: William E. Kennard

 

 

 

The Carlyle Group

 

520 Madison Avenue

 

42nd Floor

 

New York, N.Y. 10022

 

Fax: (212) 381-4845

 

Attn: James A. Attwood, Jr.

 

 

 

and a copy to:

 

 

 

Latham & Watkins LLP

 

885 Third Avenue

 

New York, New York 10022

 

14

--------------------------------------------------------------------------------


 

 

Fax: (212) 751-4864

 

Attn: Jed W. Brickner

 

 


(B)


IF TO THE EXECUTIVE:


 


 

 

Eric K. Yeaman

 

647 Ulumaika Street

 

Honolulu, Hawaii 96816

 

or at any other address as any party shall have specified by notice in writing
to the other party.

 

14.  Counterparts.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement.

 

15.  Entire Agreement.

 

The terms of this Agreement and the other agreements and instruments
contemplated hereby or referred to herein (collectively the “Related
Agreements”) are intended by the parties to be the final expression of their
agreement with respect to the employment of the Executive by the Company and may
not be contradicted by evidence of any prior or contemporaneous agreement.  The
parties further intend that this Agreement and the Related Agreements shall
constitute the complete and exclusive statement of their terms and that except
as required by applicable law no extrinsic evidence whatsoever may be introduced
in any judicial, administrative, or other legal proceeding to vary the terms of
this Agreement and the Related Agreements.

 

16.  Amendments; Waivers.

 

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
Company.  By an instrument in writing similarly executed, the Executive or a
duly authorized officer of the Company may waive compliance by the other party
or parties with any provision of this Agreement that such other party was or is
obligated to comply with or perform, provided, however, that such waiver shall
not operate as a waiver of, or estoppel with respect to, any other or subsequent
failure.  No failure to exercise and no delay in exercising any right, remedy,
or power hereunder preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.

 

17.  No Inconsistent Actions.

 

The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement.  Furthermore, it is the intent of the parties hereto to act
in a fair and reasonable manner with respect to the interpretation and
application of the provisions of this Agreement.

 

15

--------------------------------------------------------------------------------


 

18.  Construction.

 

This Agreement shall be deemed drafted equally by both the parties. Its language
shall be construed as a whole and according to its fair meaning.  Any
presumption or principle that the language is to be construed against any party
shall not apply.  The headings in this Agreement are only for convenience and
are not intended to affect construction or interpretation.  Any references to
paragraphs, subparagraphs, sections or subsections are to those parts of this
Agreement, unless the context clearly indicates to the contrary.  Also, unless
the context clearly indicates to the contrary, (a) the plural includes the
singular and the singular includes the plural; (b) “and” and “or” are each used
both conjunctively and disjunctively; (c) “any,” “all,” “each,” or “every” means
“any and all,” and “each and every”; (d) “includes” and “including” are each
“without limitation”; (e) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section or subsection; and (f) all pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the entities or persons referred
to may require.

 

19.  Arbitration.

 

In the event that any dispute arises between the Company and the Executive
regarding or relating to this Agreement and/or any aspect of the Executive’s
employment relationship with the Company, AND IN LIEU OF LITIGATION AND A TRIAL
BY JURY, the parties consent to resolve such dispute through mandatory
arbitration before a single arbitrator in New York, New York to be administered
by JAMS in accordance with its rules then in effect.  Judgment may be entered on
the arbitration award in any court having jurisdiction, provided, however, that
the Company shall be entitled to seek a restraining order or injunction in any
court of competent jurisdiction to prevent any continuation of any violation of
the provisions of Sections 6, 7, 8 or 9 of the Agreement and the Executive
hereby consents that such restraining order or injunction may be granted without
requiring the Company to post a bond. In the event action is brought to enforce
the provisions of this Agreement pursuant to this Section 19, the non-prevailing
parties shall be required to pay the reasonable attorney’s fees and expenses of
the prevailing parties to the extent determined to be appropriate by the
arbitrator, acting in its sole discretion The parties hereby consent to the
exclusive jurisdiction in the state and Federal courts of or in the State of New
York for purposes of seeking such injunctive or equitable relief as set forth
above.  Within 20 days of the closure of the arbitration record, the arbitrator
shall prepare written findings of fact and conclusions of law.  It is mutually
agreed that the written decision of the arbitrator shall be valid, binding,
final and non-appealable, provided however, that the parties hereto agree that
the arbitrator shall not be empowered to award punitive damages against any
party to such arbitration.  The arbitrator shall require the non-prevailing
party to pay the arbitrator’s full fees and expenses or, if in the arbitrator’s
opinion there is no prevailing party, the arbitrator’s fees and expenses will be
borne equally by the parties thereto.

 

20.  Code Section 409A.

 

The parties hereto acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the Code and the Department of Treasury
Regulations and other interpretive

 

16

--------------------------------------------------------------------------------


 

guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Effective Date.  Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be immediately taxable to the
Executive under Section 409A of the Code and related Department of Treasury
guidance, the Company and the Executive shall cooperate in good faith to
(a) adopt such amendments to this Agreement and appropriate policies and
procedures, including amendments and policies with retroactive effect, that they
mutually determine to be necessary or appropriate to preserve the intended tax
treatment of the benefits provided by this Agreement, to preserve the economic
benefits of this Agreement to both parties and/or (b) take such other actions as
mutually determined to be necessary or appropriate to exempt the amounts payable
hereunder from Section 409A of the Code or to comply with the requirements of
Section 409A of the Code and thereby avoid the application of penalty taxes
thereunder.

 

21.  Code Section 280G

 


(A)                                  IF ANY PAYMENT OR BENEFIT (ALL SUCH
PAYMENTS AND BENEFITS, BEING HEREINAFTER CALLED “TOTAL PAYMENTS”) RECEIVED OR TO
BE THE RECEIVED BY THE EXECUTIVE IN CONNECTION WITH A CHANGE IN THE OWNERSHIP OR
EFFECTIVE CONTROL OF THE COMPANY OR THE OWNERSHIP OF A SUBSTANTIAL PORTION OF
THE ASSETS OF THE COMPANY (ALL WITHIN THE MEANING OF SECTION 280G(B)(2)(A)(I) OF
THE CODE) (WHETHER PURSUANT TO THE TERMS HEREOF OR OTHERWISE) (A “280G EVENT”)
WOULD NOT BE WHOLLY DEDUCTIBLE BY THE COMPANY OR OTHER PERSON MAKING SUCH
PAYMENT OR PROVIDING SUCH BENEFIT AS A RESULT OF SECTION 280G OF THE CODE, THEN,
TO THE EXTENT NECESSARY TO MAKE SUCH PORTION OF THE TOTAL PAYMENTS DEDUCTIBLE
(AND AFTER TAKING INTO ACCOUNT ANY REDUCTION IN THE TOTAL PAYMENTS PROVIDED BY
REASON OF SECTION 280G OF THE CODE IN SUCH ARRANGEMENT), (I) ANY CASH PORTION OF
THE TOTAL PAYMENTS SHALL FIRST BE REDUCED (IF NECESSARY, TO ZERO), AND (II) ALL
OTHER NON-CASH TOTAL PAYMENTS SHALL NEXT BE REDUCED (IF NECESSARY, TO ZERO).


 


(B)                                 THE LIMITATION OF SECTION 21(A) SHALL NOT
APPLY TO LIMIT THE TOTAL PAYMENTS IF (I) SUCH PAYMENTS OR BENEFITS, OR PORTION
THEREOF WHICH WOULD CAUSE ANY OF THE TOTAL PAYMENTS TO BE SUBJECT TO
DISALLOWANCE OF DEDUCTIONS UNDER SECTION 280G OF THE CODE ABSENT STOCKHOLDER
APPROVAL ARE APPROVED BY THE STOCKHOLDERS OF THE COMPANY IN A MANNER WHICH
SATISFIES THE REQUIREMENTS OF CODE SECTION 280G(B)(5)(B); OR (II) IMMEDIATELY
PRIOR TO THE CONSUMMATION OF THE 280G EVENT, ANY STOCK OF THE COMPANY IS
“READILY TRADABLE ON AN ESTABLISHED SECURITIES MARKET OR OTHERWISE” (WITHIN THE
MEANING OF SECTION 280G(5)(A)(II)(I)) OR THE REQUIREMENTS OF
SECTION 280G(5)(A)(II)(I) ARE OTHERWISE NOT MET.


 


(C)                                  THE COMPANY AGREES THAT, UNLESS THE
CONDITION OF SECTION 21(B)(II) IS SATISFIED, IT WILL SUBMIT TO THE STOCKHOLDERS
OF THE COMPANY FOR A SEPARATE VOTE A PROPOSAL TO APPROVE, IN COMPLIANCE WITH THE
REQUIREMENTS OF SECTION 280G(B)(5)(B) OF THE CODE, THE EXECUTIVE’S CONDITIONAL
RIGHT TO RECEIVE THE PORTION OF THE TOTAL PAYMENTS OTHERWISE SUBJECT TO
REDUCTION UNDER SECTION 21(A).  WITHOUT LIMITING THE FOREGOING, THE COMPANY
SHALL RECOMMEND TO ALL HOLDERS OF VOTING STOCK THAT SUCH APPROVAL BE GRANTED;
PROVIDED THAT IF THE COMPANY BREACHES THIS SECTION 21(C), THEN SECTIONS
21(A) AND (B) SHALL BE NULL AND VOID.  FOR THE AVOIDANCE OF

 

17

--------------------------------------------------------------------------------


 


DOUBT, IF THE COMPANY DOES NOT BREACH THIS SECTION 21(C), BUT THE EXECUTIVE’S
CONDITIONAL RIGHT TO RECEIVE THE PORTION OF THE TOTAL PAYMENTS OTHERWISE SUBJECT
TO REDUCTION UNDER SECTION 21(A) IS REJECTED BY THE STOCKHOLDERS, THEN SECTIONS
21(A) AND (B) SHALL CONTINUE TO APPLY IN FULL FORCE AND EFFECT.

 

22.  Validity; Enforcement.

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

23.  Withholding.

 

The Company shall be entitled to withhold from any amounts payable under this
Agreement any federal, state, local or foreign withholding or other taxes or
charges which the Company is required to withhold. The Company shall be entitled
to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

 

24.  Sole Employment Agreement.

 

The Executive acknowledges and agrees that he has taken all actions required
under the terms of any prior employment in order to terminate that employment
and that the provisions contained in that employment agreement, if any, do not
bind the Company.

 

25.  Indemnification and Insurance.

 

The Company shall indemnify the Executive to the fullest extent permitted by the
laws of the State of New York, as in effect at the time of the subject act or
omission, and he will be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its directors and
senior executive officers against all costs, charges and expenses incurred or
sustained by him in connection with any action, suit or proceeding to which he
may be made a party by reason of his being or having been a director, officer or
employee the Company or any of its subsidiaries or his serving or having served
any other enterprise, plan or trust as a director, officer, employee or
fiduciary at the request of the Company (other than any dispute, claim or
controversy arising under or relating to this Agreement (except for this
Section 25)).  The provisions of this Section 25 shall survive any termination
of Executive’s employment or any termination of this Agreement.

 

26.  Principal Stockholders’ Obligations.

 

Except as provided in Section 2(c), the Principal Stockholders shall have no
obligations under this Agreement.

 

18

--------------------------------------------------------------------------------


 

27.  Employee Acknowledgement.

 

The Executive acknowledges that he has read and understands this Agreement, is
fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.

 

28.  Attorney’s Fees.

 

Upon presentation of invoices evidencing such, the Company will reimburse the
Executive for reasonable attorneys’ fees incurred by him in connection with the
negotiation of this Agreement and any related agreements contemplated hereunder
to a maximum amount of $15,000.

 

[signature page follows]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

COMPANY

 

 

 

 

By:

/s/ James A. Attwood, Jr.

 

 

Name: James A. Attwood, Jr.

 

 

Title:

 

 

 

 

EXECUTIVE

 

 

 

 

By:

/s/ Eric K. Yeaman

 

 

Eric K. Yeaman

 

 

Address:

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Hawaiian Telcom Communications, Inc.

 

Hawaiian Telcom, Inc.

 

Hawaiian Telcom Services Company, Inc.

 

Hawaiian Telcom Insurance Company, Incorporated

 

21

--------------------------------------------------------------------------------